DETAILED ACTION
The applicant’s amendment filed on May 06, 2022 has been entered.


Allowable Subject Matter
Claims 1, 5, and 7-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on May 06, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1 and 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the second fixing element comprising: a groove portion; an accommodating portion laterally connected with the groove portion, the accommodating portion having an accommodating space under the groove portion; and a second shaft connected with the accommodating portion and under the accommodating portion; and a second structural element fixed to and under the second shaft of the second fixing element, and the second fixing element separating the second structural element from the first fixing elements wherein the second structural element is a circuit board, the accommodating portion extends from a base of the second fixing element to the groove portion, the 3second shaft passes through the base, and a portion of the second shaft extends from the base toward the second structural element and forms a surface mounted structure with the second structural element, wherein the first fixing element further comprises another flange connected with the side surface of the first shaft and spaced apart from the flange, the groove portion has a recessed space configured to accommodate a portion of the first shaft between the flange and the another flange, and the second fixing element further comprises an alignment portion on the groove portion and configured to abut against the first structural element.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 7-9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 17; the limitations “a second fixing element, comprising: a groove portion, the first flange and the second flange clamping the groove portion, the groove portion having a recessed space configured to accommodate a portion of the first shaft between the first flange and the second flange; an accommodating portion laterally connected with the groove portion, the accommodating portion having an accommodating space under the groove portion, the accommodating space configured to accommodate the second flange; and a second shaft connected with and under the accommodating portion; and a second structural element fixed under the second shaft of the second fixing element, the second fixing element separating the second structural element from the first fixing element, and the second structural element being a circuit board.” in combination with all other claimed limitation of base claim 7 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847